United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-1071
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Arkansas.
Billy Joe Girty,                         *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: June 7, 2000
                                Filed: June 13, 2000
                                    ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

      Billie Joe Girty appeals the District Court’s1 sentence following his guilty plea
to drug trafficking in violation of 21 U.S.C. § 841(a)(1) (1994). The District Court
denied Girty’s motion for downward departure under U.S. Sentencing Guidelines
Manual § 4A1.3 (policy statement) (1998), and sentenced him to 77 months
imprisonment and 5 years supervised release. On appeal, Girty argues the District




      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
Court believed it lacked authority to depart and failed to address his downward-
departure motion.
       Having carefully reviewed the record, we conclude that the District Court was
well aware of the motion before it, and denied the motion as a discretionary matter,
with full knowledge of its authority to depart under § 4A1.3. See United States v.
Correa, 167 F.3d 414, 417 (8th Cir. 1999) (denial of downward departure was
unreviewable where district court considered defendant’s arguments, found no
extraordinary circumstances warranting departure, and did not indicate it lacked
authority to depart); United States v. Payne, 81 F.3d 759, 765 (8th Cir. 1996) (denial
of § 4A1.3 departure was unreviewable where district court heard argument from both
parties at sentencing regarding departure and overall context of court’s statements
indicated it was aware of authority but chose not to depart based on merits of
defendant’s request). Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-